RICHARDSON, P.J.
Defendant was convicted of the traffic crime of driving while under the influence of intoxicants, ORS 487.540, ORS 484.365. Pursuant to ORS 484.380, the state offered in evidence an exhibit containing two separate pages, which were copies of the front and back of a traffic citation. The exhibit was offered to prove defendant’s prior conviction for driving under the influence of intoxicants.
Defendant objected on the basis of relevance and materiality. On appeal, he contends the copy of the back of the citation was not properly certified. No such objection was made at trial. Had the alleged defect been called to the court’s attention by a proper objection, the validity of the document could have been determined, obviating the necessity of an appeal on the issue now raised. Because there was not a proper objection, we decline to review the merits of defendant’s claim of error.
Affirmed.